People v Johnson (2022 NY Slip Op 03745)





People v Johnson


2022 NY Slip Op 03745


Decided on June 8, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
WILLIAM G. FORD, JJ.


2021-04151
2021-04152
2021-04153
(Ind. Nos. 2623/17, 1665/18, 1812/18)

[*1]The People of the State of New York, respondent,
vMichael Johnson, appellant. 


Patricia Pazner, New York, NY (Samuel Barr of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Roni C. Piplani of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from three resentences of the Supreme Court, Queens County (Stephanie Zaro, J.), imposed May 17, 2021, May 21, 2021, and May 24, 2021, respectively, after a remittitur from this Court for resentencing (see People v Johnson, 192 AD3d 909), on the ground that the resentences were excessive.
ORDERED that the resentences are affirmed.
The resentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
CONNOLLY, J.P., RIVERA, MILLER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court